     Case: 1:18-cv-07547 Document #: 18 Filed: 01/09/19 Page 1 of 2 PageID #:42



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

YENMA PRENDERGAST, on behalf of                  )
herself and others similarly situated,           )     Case No. 1:18-cv-07547
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        )
                                                 )
GENPACT COLLECTIONS, LLC and                     )     Hon. Judge John Robert Blakey
SYNCHRONY BANK,                                  )     Hon. Mag. Judge Maria Valdez
                                                 )
                      Defendants.                )

       NOTICE OF DISMISSAL OF SYCHRONY BANK WITHOUT PREJUDICE

       Plaintiff hereby voluntarily dismisses Synchrony Bank, only, from this action without

prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). This dismissal does not affect any other

defendant.


Dated: January 9, 2019                               Respectfully submitted,

                                                     YENMA PRENDERGAST, on behalf of
                                                     herself and others similarly situated

                                                     By: /s/ Alexander H. Burke


Alexander Holmes Burke
BURKE LAW OFFICES, LLC
155 N. Michigan Ave., Suite 9020
Chicago, IL 60601
Telephone: (312) 729-5288
aburke@burkelawllc.com

David M. Marco
SMITHMARCO, P.C.
1111 Third Avenue W., Suite 220
Bradenton, FL 34205
Telephone: (312) 546-6539
dmarco@smithmarco.com
     Case: 1:18-cv-07547 Document #: 18 Filed: 01/09/19 Page 2 of 2 PageID #:43




Larry P. Smith
SMITHMARCO, P.C.
55 W. Monroe St., Suite 1200
Chicago, IL 60603
Telephone: (312) 324-3532
lsmith@smithmarco.com

Counsel for Plaintiff



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on January 9, 2019, I caused the foregoing to be electronically filed

with the Clerk of the United States District Court for the Northern District of Illinois using the

CM/ECF system, which will send notification of such filing to all counsel of record.



                                                               /s/ Alexander H. Burke




                                                  2
